Case 7:21-mj-00387 Document 23 Filed on 03/01/21 in TXSD Page 1 of 3

AO 9] (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

United States of America
v.

Daisy Yannette SUPRISE, YOB:1981, USC Case No.

7:21-MJ-0387 - 3

 

Dif SEALED

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02-14-2018 and 02-15-2019 in the county of Hidalgo in the

Southern District of Texas , the defendant(s) violated:

 

 

Code Section Offense Description

Title 18 U.S.C. 1956 (h) The defendant did conspire knowing, property involved in a financial
transaction represents the proceeds of some form of unlawful activity (SUA),
conducts/attempts a finanical transaction designed to conceal or disguise the
nature, location, source, ownership, or control of the proceeds of SUA or to
avoid a transaction reporting requirement.

‘United States District Court
Southem Pistrict of Texas

See Attachment "A". ee MAR OT 2021 <3

This criminal complaint is based on these facts:

Eresa-tmaee

oem.

ad

  
 
  

Se eveeta, .

' Nathan Ochsner, Clerk
Fins

Mf Continued on the attached sheet.

/S/ Mariah Yates

 

Complainant's signature

Complaint Authorized by AUSA P. Profit. Mariah Yates, DEA Special Agent

 

Submitted by reliable electronic means,
sworn to and attested telephonically per
Fed. R. Cr.P.4.1, and probable cause found
on:

Printed name and title

 

 

Date: 03/01/2021 ~ SA ob. :

Lo Judge's signature

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

 

Printed name and title
Case 7:21-mj-00387 Document 23 Filed on 03/01/21 in TXSD Page 2 of 3

Attachment A

On or about February 9, 2018, a DEA confidential source (CS) was contracted by a drug trafficker to arrange
the pick-up of approximately $63,500.00 in United States Currency in Austin, Texas, and additional currency
in Houston, Texas, to be delivered to McAllen, Texas. A DEA Undercover Agent (UC#1) conducted the
money pick-ups in Georgetown, Texas, and Houston, Texas, and traveled to McAllen, Texas.

On or about February 13, 2018, UC#1 was told to call “Jenny” on the SOUTH TEX BEAUTY SUPPLY
(STBS) main phone line. UC#1 called the phone number, and an unidentified female (UF) stated that
“Jenny” was not working that date. UC#1 called later the sdme date, and asked if “Jenny” was working the
next day, and the UF stated “Yes, she does. Who is this? Are you calling on behalf of Cesar?” UC#1
confirmed, and the UF stated “Yes, but Daisy can also help you. If you want to come right now, she is
available to take you." UC#1 asked if Daisy had orders to receive him/her, and the UF stated, "Yes, Estela,
the lady, already called Daisy to receive you.” Due to time constraints, the UC was not able to arrive at STBS
before closing time, so the delivery was made the following day. Agents later identified Daisy as Daisy
Yannette SUPRISE, hereinafter D. SUPRISE.

On or about February 14, 2018, UC#1 arrived at STBS and asked for Daisy, but was told she had not arrived
yet. UC#1 asked for Yolanda and was directed to the second floor of the business. UC#1 delivered
$83,420.00 USC, in drug proceeds, wrapped in rubber bands and concealed within a shoe box, to Yolanda
PENA in a private office located on the second floor of STBS. During the delivery, UC#1 stated "Make sure
you wash your hands, because you all know where this money comes from.... it’s dirty," and PENA
acknowledged and laughed, all was spoken in the Spanish language.

On or about July 31, 2018, a DEA confidential source (CS) was contracted by a drug trafficker to arrange for
the transportation of approximately forty (40) kilograms of methamphetamine to Dallas, Texas. DEA agents
conducted a controlled delivery utilizing sham bundles of methamphetamine. A DEA Undercover Agent
(UC#2) delivered the sham narcotics and received approximately $75,000.00 USC. Of that amount,
$20,000.00 USC was owed for transportation fees and the remainder was to be transported to STBS in
McAllen, Texas. UC#2 was instructed to call “Yolanda”.

On or about August 2, 2018, UC#2 delivered $55,489.00 USC, in drug proceeds, wrapped in rubber bands
and concealed within cardboard box, to Maria Estela SUPRISE and Yolanda PENA in a private office
located on the second floor of STBS. During the delivery, M. SUPRISE made several comments about
having to be careful about the count because if it was wrong there could be dire consequences. The amount
was confirmed by M. SUPRISE before UC#2 exited the business.

On February 23, 2021, DEA Agents executed a search warrant at STBS, and arrested PENA and M.
SUPRISE. During the search, Agents located approximately $11,000 in United States Currency in M.
SUPRISE’s purse. During a post-Miranda interview, M. SUPRISE stated that the currency belonged to
another co-conspirator, and that she had taken it home with her. Agents asked D. SUPRISE if she had any
large amounts of currency, and D. SUPRISE stated that she did, and that it was in her purse. Agents asked D.
SUPRISE how much currency she had, and she said approximately $6,000, and stated that it was a “bonus
from the business.” Both D. SUPRISE and M. SUPRISE traveled from their residences to STBS. Agents also
located a money counter on D. SUPRISE’s desk at STBS.

On February 24, 2021, DEA Agents located several Whatsapp messages between PENA and M. SUPRISE,
PENA, and D. SUPRISE, during consent searches of seized cellular phones, stating that large amounts of
United States Currency that had been delivered to STBS was being stored in D. SUPRISE’s office, as well as
stored at the residence of M. SUPRISE.
Case 7:21-mj-00387 Document 23 Filed on 03/01/21 in TXSD Page 3 of 3

The following is a transcript from October 12, 2018, between PENA and D. SUPRISE, translated from
Spanish to English:

PENA: “Daisy. I have some money in your office. It’s 100. So you can secure them. Please.”
D. SUPRISE: “Where? I’m already here.”
PENA: “In the drawer on the right.”

The following is a transcript from October 12, 2018, between PENA and M. SUPRISE, translated from
Spanish to English:

PENA: “Ma’am it was 100 from MARRON. Can I leave at 5? I have a commitment in

Reynosa. Please.”
M. SUPRISE: “Ok. Where is the money?”
PENA: “Daisy has it in her office. She is going to take it to your house.”

The following is a transcript from February 15, 2019, between PENA and M. SUPRISE, translated from
Spanish to English:

PENA: “Estelita, yesterday they brought me MARRON’s order. 150. They are here. Do I leave them

here or does Daisy take them to your house. Ok. Awaiting instructions.”
M. SUPRISE: “Just keep them there, I will return in the afternoon.”

PENA: “Ok.”
